Order granting defendants’ motion for judgment on the pleadings modified by adding thereto a provision granting leave to plaintiff to serve an amended complaint within ten days from the entry of the order made upon this decision, upon payment of costs to date; and as so modified the order is affirmed, without costs. In the event of such payment and of service of the amended complaint, the judgment appealed from is vacated, without costs. In default of compliance with said conditions, the order and judgment appealed from are affirmed, with costs. While the learned *758justice at Special Term was correct in holding that the complaint fails to show facts connecting the corporate defendant with the agreement in question, we feel that plaintiff should have an opportunity to amend. Kelly, P. J., Manning, Kapper, Lazansky and Hagarty, JJ., concur.